DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 28, 2022 has been entered.
The amendment of claims 1, 9, 12, 13, 17, and 20, cancellation of claims 6-7, and addition of claims 21-34 have been acknowledged.
In view of the amendment, the claim objections and the rejections under 35 U.S.C. 112(b), 102(a)(1), 102(a)(2), and 103 have been withdrawn.

Drawings
The replacement drawings filed on April 28, 2022 have been accepted. The drawing objections have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on May 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,940,723 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-5 and 8-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome all of the 35 U.S.C. 112(b) rejections, drawing objections, claim objections. Applicant has further overcome the prior art rejections by incorporating allowable subject matter with the independent claims. The allowable subject matter is identical to the claims of the parent case U.S. Patent No. 9,940,723. The examiner’s statement of reasons for allowance was also included in the parent patent (U.S. Patent No. 9,940,723; S/N: 14/968,729).
In summary, the prior art of record teaches that it was known at the time the application was filed to use a system and method for detecting endovascular features by applying an edge detection filter, detecting one or more maxima, and detecting a cluster in the image.
However, the prior art, alone or in combination, does not appear to teach or suggest identifying the region of interest as a calcified region if the region of interest includes at least one vertical edge response maxima or identifying the region of interest as a non-calcified region of interest if the region of interest includes no vertical edge response maxima.
Regarding the new claims, the prior art does not appear to teach or suggest defining a second ROI corresponding to a calcified region based on additional clusters and combining the image with at least one additional image (the additional image having the calcified ROI).
In addition, the prior art does not appear to teach or suggest outputting both first and second indications that the images do or do not include the ROI.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667